Citation Nr: 1545624	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1963 to June 1966,  and from January 1968 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose  from an August 2011 rating decision in which the RO awarded service connection and assigned an initial, 50 percent rating for PTSD, effective October 21, 2010.  In August 2012, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating, a statement of the case (SOC) was issued in May 2013, and the Veteran filed a statement in July 2013 which was accepted as a substantive appeal.

As regards characterization of the appeal, because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Also, as explained in more detail below, the record appears to raise question as to whether the Veteran is unemployable due to his service-connected PTSD.  As such, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to the Veteran's service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As for the matter of representation, the Board notes that the Veteran was previously represented by the Military Order of the Purple Heart.  However, this power of attorney was revoked in August 2012, with appropriate notice to the Veteran.   As  he has not since identified an accredited  private attorney or agent, a or service organization, to represent him, the Board now recognizes the Veteran as proceeding  pro se in this appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decision on the claim for a higher initial rating for PTSD with alcohol dependence is set forth below.  The claim for a TDIU due to PTSD with alcohol dependence is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the October 21, 2010 effective date of the award of service connection, the Veteran's psychiatric symptoms primarily have included nightmares, intrusive thoughts, avoidance behaviors, anger, depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, alcohol abuse, fleeting thoughts of suicide, occasional neglect of self-care, and obsessional rituals; collectively, these symptoms suggest occupational and social impairment with major deficiencies in most areas..

3.  The applicable criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent, but no higher, rating for PTSD with alcohol dependence are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a December 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no notice letter specific to the downstream higher initial rating issue was provided; however, none was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Nonetheless, the May 2013 SOC set forth the applicable criteria for rating psychiatric disabilities (the form and timing of which suffices, in part, for Dingess/Hartman).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists primarily of VA treatment records and the reports of VA examination.  Notably, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of this claim.  Also of record and considered in connection with the claim are various written statements.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,  543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In his claim for service connection, the Veteran reported that he did not make any friends after returning from Vietnam.  He also reported that he had frequent nightmares and daily thoughts about experiences in Vietnam.

September 2009 VA treatment records indicate that the Veteran was well-groomed and stable.

The Veteran was afforded a VA examination in December 2010.  He indicated that he had current difficulties with intrusive thoughts had had frequent thoughts of Vietnam.  He had dreams of Vietnam at least a few times per week and reported that he frequently woke up in a sweat.  He reported sleeping for six to seven hours per night.  The Veteran acknowledged feeling detached from others.  He preferred to be alone and indicated that when he first returned from Vietnam, he avoided seeing his friends.  He did not like making friends had had few friends.  He had avoidance behaviors and struggled with anger.  He denied physical altercations, but acknowledged road rage with yelling and gestures.  He described himself as being depressed with no energy.  He was frequently fatigued and sad.  

The examiner noted that the Veteran was currently retired.  He worked in printing for 30 years and did well on the job because he worked alone.  He denied lost time from work due to mental health difficulties.  As to alcohol abuse, the Veteran reported drinking eight to 15 beers per day.  The Veteran was currently married and described his marriage as "okay."  He had a good relationship with his daughter and had one grandson.  The Veteran reported that he typically watched a lot of television, sometimes read, sat outside and smoked.  He reported having no friends and no hobbies.  He went to the grocery store once per week.  He was able to cook, clean, run errands, and complete day-to-day chores.  The examiner also stated that the Veteran was able to complete all activities of daily living, such as grooming and dressing, without assistance.  The Veteran acknowledged fleeting thoughts of suicide, but denied any active plans, attempts, or intentions.  He denied current suicidal ideation.

Mental status examination revealed that the Veteran was alert and fully oriented.  He was adequately groomed.  His overall mood was nervous and his affect appeared guarded.  Eye contact was good and his speech was moderate in rate and tone.  His thought process was logical and goal oriented.  Judgment and insight were fair, and impulse control was appropriate.  His memory appeared intact.  The examiner assigned a GAF score of 52.

In his August 2012 notice of disagreement, the Veteran claimed that the information presented to the RO was incomplete.  The Veteran claimed that "[t]here were significant things that were discussed at [his] C&P examination that were not even mentioned in the C&P Exam Report that indicate a higher level of impairment than what is portrayed in the report."  The Veteran also claimed that "some things...were downplayed or minimized."  However, the Veteran did not specify which symptoms were minimized.  The Veteran also stated that he failed to mention relevant symptoms at his examination.

The Veteran was afforded another VA examination in October 2012.  The examiner noted that since the December 2010 VA examination, the Veteran reported no remission of symptoms.  He described ongoing symptoms since the last examination and little overall had changed in day-to-day functioning and symptom description.  The examiner stated that the Veteran's total occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with reduced reliability and productivity.  The examiner stated that 100 percent of his social impairments are attributable to PTSD and his drinking condition was as likely as not secondary to PTSD.  

Since the last examination, the Veteran reported that he continued to not have any friends.  He reported that the only contact with people besides his family was when he went to the grocery store for 45 minutes each week.  He did not have a conflictual relationship with his wife.  The examiner noted that the Veteran provided photographs to demonstrate how he neglected his self-care.  The pictures were of his teeth to show plaque.  The Veteran reported that he brushed his teeth once a week.  He also submitted a photograph of his soiled underwear to demonstrate that he only bathes and changes his clothes once per week.  The examiner noted that the Veteran did not have any mental health treatment since the last examination.  As for suicidal behaviors, the Veteran reported that he had suicidal thoughts "every once in a while," but did not have plans or desires to kill himself.  He denied legal problems or engaging in violence.  He stated that he had a few verbal confrontations with people at the grocery store, but engaged in no physical violence.  As to substance abuse, since the last examination, the Veteran continued to drink ten twelve-ounce beers daily.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner assigned a GAF score of 52

In October 2012, the Veteran's wife submitted a statement regarding the Veteran's symptoms.  She noted that the Veteran did not have any friends and avoided being around people.  Aside from his weekly grocery trip, the Veteran did not leave the house unless absolutely necessary.  She reported that the Veteran would not leave the house without going through his shower ritual, but would only do that when he has to leave the house.  She stated that the Veteran did not shower, shave, or change his clothes more than once a week.  She reported that the Veteran's moods are various degrees of anger-from mildly irritated to livid.  She stated that the Veteran has compulsive behaviors, such as a shower routine.  Furthermore, the Veteran would not use a tissue without rolling it into a "pointed reamer."  She reported that the Veteran's evening ritual never varies.  She stated that she did not think that the Veteran could keep a job now.

In October 2012, the Veteran submitted a statement detailing claimed inaccuracies in the December 2010 VA examination report.  He noted that the report stated that the Veteran was able to complete activities of dialing living such as grooming and dressing, and that he was adequately groomed at the time of the examination.  However, the Veteran reported that he is only motivated to groom himself once per week.  The Veteran also objected to the report stating that the Veteran did not like making friends.  The Veteran stated that he believed he no longer had the ability to make friends.  He also reported that he had no friends in 45 years since his first tour in Vietnam.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran has been assigned an initial 50 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to that formula,  a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the type and severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). [The Board notes, parenthetically, that although the DSM-5 currently in effect eliminates the GAF, that version of the manual is only applicable to claims that were received by VA or were pending before the AOJ on or after August 4, 2014. See 79 Fed. Reg. 149, 45094  (August 4, 2014)]. 

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 70 percent but no higher rating for PTSD with alcohol dependence is warranted.


The above-described evidence reflects that since the October 21, 2010 effective date of the award of service connection, the Veteran's psychiatric symptoms have included nightmares, intrusive thoughts, avoidance behaviors, anger, depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, alcohol abuse, fleeting thoughts of suicide, occasional neglect of self-care, and obsessional rituals.  Collectively, these symptoms suggest occupational  and social impairment with deficiencies in most areas.

In this regard, the  Board notes that the Veteran has exhibited a number of symptoms associated with a 70 percent rating, including suicidal ideation, obsessional rituals, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board emphasizes that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan supra.   

The Board has considered the GAF scores of 52 assigned during the course of this appeal.  Under DSM-IV, GAF scores ranging from 51 to 60 are assigned for moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While such a score appears to suggest less impairment than that contemplated in the 70 percent rating, the Board reiterates that it is the symptoms demonstrated, and not an examiner's assessment of the severity of the disability, or any assigned GAF score, that should  provide the basis for the assignment of a rating.   See 38 C.F.R. § 4.126.   Here, given the symptoms shown (as outlined above), the Board has resolved reasonable doubt in the Veteran's favor in assigning the next higher, 70 percent rating.

The  Board also finds, however, that finds that the Veteran's PTSD with alcohol dependence  has not met, or more nearly approximated, the criteria for the maximum, 100 percent rating at any point pertinent to this appeal  At no point has the Veteran manifested total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's service-connected PTSD with alcohol dependence reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD with alcohol dependence at all pertinent points.  The rating schedule fully contemplates the described symptomatology.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of PTSD with alcohol dependence, a single disability.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the criteria for an initial 70 percent, but no higher t rating for PTSD are met from the October 21, 2010 effective date of service connection.  The Board has favorably applied the  benefit-of-the-doubt doctrine in awarding the 70 percent rating, but finds that the  preponderance of the evidence is against assignment of the maximum, 100 percent rating  at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 70 percent rating for PTSD with alcohol dependence is granted, subject to the legal authority governing the payment of compensation.



REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal is warranted.  

In an October 2012 statement, the Veteran's wife reported that the Veteran was retired, but she did not think he could keep a job now.  The Board thus finds that the evidence appears to reasonably raise matter of the Veteran's entitlement to a TDIU as a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's PTSD is rated as 70 percent; as such, the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU are met.  However, the AOJ has not considered the Veteran's entitlement to a TDIU due to PTSD with alcohol dependence.

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to his PTSD, and after completing further actions noted below, the AOJ should adjudicate the matter of the Veteran's entitlement to a TDIU due to PTSD, in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran an opportunity to present information and/or evidence pertinent to the claim for a TDIU due to PTSD with alcohol dependence, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should provide notice to the Veteran of what is need to support a claim for a TDIU due to PTSD with alcohol dependence. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to his service-connected PTSD with alcohol dependence.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

In the letter, explain what is needed to support a claim for a TDIU due to PTSD with alcohol dependence.  

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU due to PTSD with alcohol dependence in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal is denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


